



COURT OF APPEAL FOR ONTARIO

CITATION:

Bellissimo v. Alfano, 2013
    ONCA 88

DATE: 20130213

DOCKET: C56036

Cronk, LaForme and Hoy JJ.A.

BETWEEN

Steven Bellissimo

Applicant (Respondent)

and

Ultimino
    Alfano, Italo Alfano and
    Invar Building Corporation

Respondents (Appellants)

James F. Diamond, for the appellant

John Pirie and Ahmed H. Shafey, for the respondents

Heard: February 5, 2013

On appeal from the order of Justice B. P. OMarra of the
    Superior Court of Justice, dated August 22, 2012, with reasons reported at 2012
    ONSC 4575 (CanLII).

ENDORSEMENT

[1]

The respondents exposure
in this
    matter to a third partys litigation was approximately $2,250,000, plus
    interest and costs.  His rule 49 offer to settle with the third party for
    $100,000 was accepted and LawPro paid the settlement amount.  The respondent
    received a full and final release and sought to enforce indemnity agreements he
    had with the appellants.

[2]

The application judge allowed the
    respondents application to enforce the agreements.  The appellants resisted
    the application on two grounds: (i) the agreements were unenforceable for lack
    of consideration, and (ii) the settlement entered into by the respondent was
    unreasonable.  The appellants appeal the decision and repeat those submissions
    on appeal.

(1)


Lack of Consideration

[3]

The appellants materials on the application state that they do
    not challenge the terms of the Indemnity Agreements.  Indeed, the validity of
    the agreements had been conceded by them from the outset and was never in
    dispute.  They nevertheless raised lack of consideration as an issue on the
    eve of the application hearing.  The respondent objected on procedural fairness
    and prejudice grounds.  Although arguments in this regard were made on the
    application, there is no reference to this issue in the application judges
    reasons.

[4]

It is apparent to us
    that the application judge was not prepared to entertain the last minute
    reversal of position by the appellants on this fundamental issue.  While it
    would have been preferable had the motion judge dealt with this issue in his
    reasons, it is clear from the record that he must have concluded that the sole
    issue for him to decide was whether the settlement was reasonable.

[5]

In any event, the appellants'
    concession of the validity of the agreements from the outset informed the
    parties conduct of the litigation.  The respondents actions, in response to
    the litigation, were conducted with this knowledge.  Had the appellants, in a
    timely way, taken the position that the agreement lacked consideration it is
    quite possible that the respondent would have proceeded differently.

[6]

Furthermore, the explanation given
    for the last minute change of position from that in their factum and throughout
    was that appellants counsel just thought of another legal argument.  Given
    that throughout the litigation, the appellants had essentially conceded the
    validity of the indemnity agreements, this is not a reasonable justification
    for the change.

[7]

To allow this issue to be raised
    at this stage would be unfair to the respondent.  Accordingly, the appellants
    argument that the agreements were unenforceable for lack of consideration is
    rejected.

(2)

Reasonableness
    of Settlement

[8]

Regarding this issue, we would not interfere with the application
    judges exercise of discretion, which is to be accorded a high degree of
    deference on appeal.  The circumstances that existed prior to the acceptance of
    the respondents rule 49 offer to settle do not give rise to the settlement
    being unreasonable.  Success on the respondents rule 21 motion against the
    third party was not assured and there was a risk that if the motion was
    unsuccessful, the respondent would be required to defend the complex litigation
    commenced by the third party, thereby incurring significant legal costs.

[9]

In addition, the third party had
    made it clear that if the rule 21 motion was successful, it intended to
    appeal.  This too would have exposed the respondent to additional legal costs.


[10]

These factors,
taken together, would likely exceed the amount for
    which the action was settled.
T
he settlement amount was a fraction of the respondents
    total exposure in the law suit, and less than his foreseeable legal fees.
Furthermore, the offer was made with the advice of
    counsel for LawPro who no doubt considered these cost implications.

[11]

In all the
    circumstances it was open to the application judge to conclude that the
    settlement was reasonable.  We agree with his comment that t
he notion that the settlement was unreasonable is
    premised on the 20/20 vision of hindsight.  This ground also fails.

[12]

For these reasons, the appeal is dismissed.  The
    appeal was neither complex nor lengthy and costs, therefore, are awarded to the
    respondent in the amount of $10,000 inclusive of disbursements and applicable
    taxes.

E.A. Cronk J.A.

H.S. LaForme J.A.

Alexandra Hoy J.A.


